DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 8/3/2021 is acknowledged. 
3.	Claims 1-46, 50, 51, 54-68 and 73-84 have been cancelled. 
4.	Claims 47-49, 52, 53 and 69-72 are pending in this application.
5.	Applicant elected without traverse of Group 1 (claims 47-52) and elected KLENETSMLLLELKRYpSPRRSLIERRGGRRRQRRKKRGY (SEQ ID NO: 25) as species of single chain peptide; and acute myeloid leukemia as species of type of cancer in the reply filed on 12/29/2020.  
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a single chain peptide consisting of D-amino acids and comprising: an N-terminal portion comprising the amino acid sequence selected from KLENETSMLLLELEKIRK (SEQ ID NO: 19) and KLENETSMLLLEL (SEQ ID NO: 24); a C-terminal portion comprising the amino acid sequence RRRQRRKKRGY (SEQ ID NO: 17), and the amino acid sequence therebetween selected from PADSSLDNLIKRYpSPRRSLIERR (SEQ ID NO: 33), KRYpSPRRSLIERR (SEQ ID NO: 23) and PADSSLDNLIKRYpS (SEQ ID NO: 34).  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 47; and this too appears to be free of prior art.  
6.	Claims 47-49, 52, 53 and 69-72 as filed in the amendment filed on 8/3/2021 are allowed.

Examiner’s Notes
7.	In the claim filed on 8/3/2021, Applicant inadvertently put an underline in instant claim 71.  Since instant claim 71 is identical to claim 71 in the claim filed on 4/26/2021, such underline should be removed.    

Withdrawn Rejections
8.	Rejection to claims 73-76 under 35 U.S.C. 103 as being unpatentable over Hurtt (US 2012/0302503 A1, filed with IDS) in view of Meyer (EP 1884521 A1, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant’s amendment to the claim.

Examiner's Comment
Rejoinder
9.	Claims 47-49, 52 and 69-72 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 53, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The single chain peptide recited in instant claims 47-49, 52, 53 and 69-72 is free of prior art.  The closest prior art is Hurtt (US 2012/0302503 A1, filed with IDS).  The teachings of Hurtt has been set forth in Section 15 of the Final office action dated 5/13/2021.  However, there is no teaching, motivation, or other type of suggestion to modify either the amino acid sequence derived from c-Myb or the amino acid sequence derived from CREB in Hurtt and arrive at the single chain peptide recited in instant claims 47-49, 52, 53 and 69-72.  Therefore, the single chain peptide recited in instant claims 47-49, 52, 53 and 69-72 is both novel and unobvious over the prior arts of record; and the claimed single chain peptide is markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 47-49, 52, 53 and 69-72 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658